Fourth Court of Appeals
                               San Antonio, Texas
                                     January 17, 2020

                                   No. 04-19-00887-CV

                       IN THE INTEREST OF D.J.S., A CHILD

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00363
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Extension of Time to File the Clerk’s Record is hereby NOTED. Time is extended to
January 22, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court